DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1-27 are pending.


Allowable Subject Matter
Claims 1-27 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Lipinski et al. US Patent Pub. US 20160121486 A1 discloses an automated system for applying a sprayed insulation material to a wall assembly and includes a platform, a cart to move on the ground, and a lift between the platform and cart, along with a robotic arm, a vision assembly to obtain target wall data, multiple sensors, and a computer running a computation planner that generates instructions for the robotic arm to perform a spraying task. Gilgan et al., US Patent Pub. US 20110302877 A1 discloses a wall fabrication system that performs construction of a planar wall assembly with a plurality of studs extending between a top plate and a bottom plate. Owens, US Patent Pub. US 20130239498 A1 discloses a building system using pieces of prepared mesh sheet disposed on the wall, with a first mesh sheet that has a papered side to capture plaster application and a second mesh sheet that allows the plaster to enter and adhere to the mesh while curing into a rigid state to form a wall assembly. Hack et al., US Patent Pub. US 20160207220 A1 discloses a method of using a robot to fabricate a 3-dimensional mesh formwork element for fabricating a 3-dimensional structure using material sprayed into the mesh formwork. Krieg, “HygroSkin – Meteorosensitive Pavailion”, Feb 2014, Institute for Computational Design, University of Stuttgart, Germany, PP 63-66 discloses a computational model capable of abstracting geometric data into codified production instructions that can perform as a generative information model that integrates both the internal anatomic structure of the material and the robotic control for the fabrication of large numbers of differentiated elements.
	None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 1:
1. A method of generating a wall or ceiling assembly using mobile robotic coating system, the method comprising:
providing a first assembly comprising a header and a footer with a plurality of  studs extending between the  header and the  footer, the first assembly defining a planar first assembly face defined by respective faces of the  header, the  footer, and the plurality of studs;
generating, by a computational planner, a model of the first assembly based at least in part on one or both of data obtained by a vision system of the mobile robotic coating system and a building plan accessed by the computational planner, the model including a mapping of a location of an opening and/or a feature of the first assembly;
determining, based at least in part on the model, a plan for the mobile robotic coating system spraying a coating material onto specified locations of a plurality of pieces of flexible multi-layer substrate disposed on the planar face, the plan based at least in part on the location of the opening and/or the feature of the first assembly; and
spraying, based at least in part on the plan, the coating material onto the plurality of pieces of flexible multi-layer substrate, the plurality of pieces of flexible multi-layer substrate including a first layer that is coupled to the plurality of studs and is impermeable to the coating material, and a second porous or mesh layer having voids where the coating material can enter and adhere, the spraying comprising:
the mobile robotic coating system spraying the coating material onto the plurality of pieces of flexible multi-layer substrate via a coating end effector, the coating end effector comprising a sprayer to apply the coating material via a nozzle coupled with a mobile storage container storing the coating material, the coating material impregnating the voids of the second porous or mesh layer without permeating through the first layer that is coupled to the plurality of studs, and 
wherein the coating material impregnating the voids of the second porous or mesh layer hardens to generate the wall or ceiling assembly.

	Independent Claim 8:
8. A method of generating a building assembly, the method comprising:
generating a model of a plurality of pieces of substrate disposed on a face based at least in part on one or both of data obtained by a vision system and a building plan;
determining, based at least in part on the model, a plan for spraying a coating material onto the plurality of pieces of substrate disposed on the face; and
spraying the coating material onto the plurality of pieces of substrate disposed on the face, the spraying comprising:
spraying the coating material onto the plurality of pieces of substrate via a sprayer configured to apply the coating material via a nozzle coupled with a mobile storage container storing the coating material, the coating material impregnating voids of the plurality of pieces of substrate, and
wherein the coating material impregnating the voids hardens to generate the building assembly.

	Independent Claim 24:
24. A control system comprising one or more processors coupled to one or more memory, the one or more memory storing instructions that when executed by the one or more processor causes the control system to:
generate a model of a plurality of pieces of substrate disposed on a face based in part on at least one of data obtained by a vision system and a building plan;
determine, based at least in part on the model, a plan for spraying a coating material onto the plurality of pieces of substrate disposed on the face; and
	spray the coating material onto the plurality of pieces of substrate disposed on the face, the spraying comprising causing the control system to:
		spray the coating material onto the plurality of pieces of substrate via a sprayer to apply the coating material via a nozzle coupled with a mobile storage container storing the coating material, the coating material impregnating voids of the plurality of pieces of substrate, and
		wherein the coating material impregnating the voids hardens to generate a building assembly.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119